Citation Nr: 1204726	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for hearing loss, for accrued benefits purposes.  

3.  Entitlement to service connection for vertigo, for accrued benefits purposes.  

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected foot and lumbar spine disabilities, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1980.  He died in March 2006.  The appellant is the surviving spouse.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2009, the claim for entitlement to service connection for the cause of the Veteran's death was remanded by the Board for additional evidentiary consideration.  In June 2011, the issues of entitlement to service connection for hearing loss, vertigo, and a bilateral knee disorder (all for accrued benefits purposes) were also remanded.  The RO subsequently denied the claims in a September 2011 supplemental statement of the case (SSOC).  The appeal continues.  


FINDINGS OF FACT

1.  The Veteran died in March 2006 due to metastatic lung cancer.  

2.  After his death, service connection was established for accrued benefits purposes for a bilateral foot disorder, minimal degenerative changes in the lumbar spine, and for tinnitus.  The medical evidence does not show that any of these service-connected conditions caused or contributed substantially or materially to the cause of the Veteran's death (and the appellant does not claim such).  

3.  A preponderance of the evidence does not reflect that lung cancer was manifested during active service, was manifested within the first post-service year, or is otherwise causally related to an established event, injury, or disease during active service, including exposure to ionizing radiation, petrochemicals, or Agent Orange.  

4.  Hearing loss is not demonstrated, based upon the evidence in the file at date of death, to have been incurred in service or as a result of any established event, injury, or disease during active service.  

5.  Vertigo is not demonstrated, based upon the evidence in the file at date of death, to have been incurred in service or as a result of any established event, injury, or disease during active service.  

6.  A chronic bilateral knee disorder is not demonstrated, based upon the evidence in the file at date of death, to have been incurred in service or as a result of any established event, injury, or disease during active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103A, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).  

2.  The criteria for entitlement to service connection for hearing loss for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.1000 (2011).

3.  The criteria for entitlement to service connection for vertigo for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.1000 (2011).

4.  The criteria for entitlement to service connection for a bilateral knee disorder for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the appellant from the RO (to include letters in May 2006 and July 2011) specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the claimant and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the appellant about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence she was expected to provide.  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 Dependents and Indemnity Compensation (DIC), the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  In this case, the Board acknowledges that the appellant as not provided with all of the notice criteria required by Hupp in the notice letters; however, the Board concludes that this error was nonprejudicial, as the appellant is not claiming that a service-connected disorder caused or contributed substantially to the Veteran's death.  Rather, she claims that he was exposed to radiation during service which caused his lung cancer which caused his death in 2006.  Accordingly, the failure to provide Hupp compliant notice is not prejudicial in this case.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of this information in a March 2006 letter, as well as the July 2011 letter mentioned above.  

VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of the Veteran's service treatment records (STRs), service personnel records (SPRs), private post-STRs, and statements from the appellant and her representative.  Also of record is a response from the United States Air Force (USAF) Master Radiation Exposure Registry (MRER) regarding whether the Veteran was exposed to radiation during service.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant 

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for the Cause f Death

The Veteran died in March 2006.  According to the death certificate, the immediate cause of death was metastatic lung cancer.  

The appellant, who is the Veteran's surviving spouse, contends that his death resulted from his exposure to ionizing radiation during service.  In the alternative, she contends that the Veteran's lung cancer was incurred as a result of his exposure to Agent Orange or petrochemicals.  

A claimant seeking DIC benefits under 38 C.F.R. § 1310 must establish that a disability of service origin caused, hastened, or substantially and materially contributed to death.  38 U.S.C.A. § 1310(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  The death of a veteran will be considered to have been due to a service- connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (2011).  

Accordingly, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  A service-connected disability is one that was incurred in or aggravated during active service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a).  

Generally, certain chronic diseases, including lung cancer, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service.  38 U.S.C.A. § 1112(a), 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(a) (2011).  However, the Veteran's active duty records do not reveal any diagnosis of lung cancer.  In fact, private medical records show that lung cancer was not diagnosed until late 2003, over 20 years after his last date of active duty service in 1980.  As such, service connection cannot be established for lung cancer on a direct basis or on a chronic disease presumptive basis under 38 C.F.R. § 3.309(a) (2011).  The Board also notes that while service connection was established for foot disorders, a low back disorder, and for tinnitus for accrued benefits purposes after the Veteran's death, it is not shown (nor alleged) that these conditions caused or contributed to his death from lung cancer.  

Additionally, service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d) (2011).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311 (2011).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) (2011) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d) 2011); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the first method of establishing service connection for disability based on exposure to ionizing radiation, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2) (2011).  As such, the Veteran's lung cancer qualifies as a disease specific to radiation-exposed veterans.  

However, the Veteran does not meet the criteria for a "radiation-exposed veteran."  The term "radiation-exposed Veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d)(3)(i) (2011).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; or service at certain gaseous diffusion plants before February 1, 1992 and certain service on Amchitka Island, Alaska, before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d)(3)(ii) (2011).  

Here, the Veteran was not enlisted in the military between August 6, 1945, and July 1, 1946.  Also, there is no evidence suggesting that the Veteran was ever a prisoner of war.  Further, personnel records do not show that he had on-site participation in a test involving the atmospheric detonation of a nuclear device.  Finally, there is no indication that the Veteran had service at certain gaseous diffusion plants before February 1, 1992, or certain service on Amchitka Island, Alaska, before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d)(3)(ii) (2011).  Without such evidence, the Board finds that the Veteran is not a "radiation-exposed veteran," and presumptive service connection under 38 C.F.R. § 3.309(d) does not apply.  

The second method of establishing service connection for disability based on exposure to ionizing radiation involves claims based on "radiogenic diseases." 

The Veteran's death certificate verifies that his cause of death was metastatic lung cancer, which is listed as a radiogenic disease under 38 C.F.R. § 3.311 (2011).  That regulation provides that in all cases in which it is established that a radiogenic disease first became manifest after service, and the disease is not subject to the presumptive periods provided in 38 C.F.R. §§ 3.307 and 3.309, an assessment will be made as to the radiation dose or doses.  38 C.F.R. § 3.311(a) (2011).  If exposure is confirmed, the claim will be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) (2011) for further disposition.  

The Board notes that the Veteran's DD Form 214 lists his Air Force Specialty Codes (AFSCs) as 32470 and 6317C which are as a precision measuring equipment technician and in fuel supply.  

In a January 2011 Memorandum from the Department of the Air Force, it was noted that the office had queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for the Veteran and found no external or internal radiation exposure data for the Veteran.  It was noted that the MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel.  It was also noted that the organization sent an inquiry to the DOE in Nevada requesting information they might have regarding the Veteran's radiation exposure history.  It was noted that the DOE reviewed their dosimetry records and did not find any information on the Veteran.  (See the September 2011 SSOC).  

It is noted that the record contains a May 2011 statement by the Veteran's private physician (R. J. S., M.D.) in which he opined that the Veteran's lung cancer could have been caused by exposure to radiation from plutonium (as a result of failed launches which contaminated Johnston Island in the years prior to when the Veteran was stationed there.)  It is acknowledged by the Board that VA reports in the record show that the atoll became contaminated with plutonium through two aborted missile launches during high altitude nuclear weapons testing in 1962.  The claimant was informed of this fact in the February 2009 remand.  However, as there is no indication that the Veteran received any external or internal radiation exposure, service connection is not warranted for a radiogenic disease under 38 C.F.R. § 3.311 (2011).  

Under the third method of establishing service connection for disability based on exposure to ionizing radiation, service connection may be established when the evidence supports a medical nexus between in-service exposure to radiation and the disease.  As previously discussed, the record shows that the Veteran was not exposed to ionizing radiation during his active military career.  Thus, the claim of entitlement to service connection for the cause of the Veteran's death as due to in-service radiation must be denied because the preponderance of the evidence is against the claim.  Moreover, the appellant does not contend, and evidence of record does not otherwise establish, that his terminal lung cancer was incurred as a result of any other incident of active service.  

As to the alternative claim that service connection is warranted for the Veteran's terminal lung cancer in that this condition resulted from his exposure to herbicides, it is noted that on December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).

As to exposure to Agent Orange, it is noted that the Veteran did not serve in the Republic of Vietnam, and as for herbicide exposure while stationed on Johnston Island, it is noted that Agent Orange was first shipped to the Johnston Island for storage and subsequent destruction beginning in 1972.  According to VA Adjudication Manual M21-1 MR, the leaking of the herbicide did not begin until the 1970s.  It is noted that the Board's February 2009 remand pointed out that the Veteran was stationed on Johnston Island prior to when Agent Orange was introduced to the island.  

As there is no evidence showing that the Veteran was exposed to herbicides during service, it cannot be found that his terminal lung cancer resulted therefrom and caused his death.  

As to the claim that exposure to petrochemicals during service caused the Veteran's terminal lung cancer, the Board has considered the private physician's May 2011 statement where he noted that the Veteran fueled planes for several years when on active service exposing him to petrochemicals.  The doctor stated that aviation reports show that those who worked in and around planes had a higher rate of cancer due to such exposure.  He stated that the Veteran's lung cancer was possibly "multi-factorial" and that each etiology argument might come into play.  However, the Board notes that the evidence of record does not verify petrochemical exposure.  Moreover, the doctor's statement is vague regarding a nexus between alleged petrochemical exposure and the diagnosis many years later of terminal lung cancer.  

The Board recognizes that the appellant has related the Veteran's death to his service.  However, the appellant is not competent, as a layperson without medical expertise, to provide a diagnosis, opine as to medical etiology, or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The medical issue presented is not so obvious as to lend itself to lay interpretation; the issue of the cause of the Veteran's death and its relationship to service is complex and not one that the appellant is competent to provide.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu, supra.  Because of this, her allegations, alone, are of no probative value to substantiating them.  There is no probative medical evidence of record that associates the Veteran's lung cancer with service or any incident therein.  For the foregoing reasons, the Board concludes that service connection is not warranted for the cause of the Veteran's death.


Entitlement to service connection for hearing loss, vertigo, and a bilateral knee disorder, for accrued benefits purposes.  

Periodic monetary benefits to which a veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).  

Accrued benefits shall, upon the death of the veteran, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  An application for accrued benefits must be filed within one year after the date of a veteran's death.  Id.  

For a surviving spouse or other appropriate party to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

In this case, the appellant has submitted a timely claim for accrued benefits as the surviving spouse of the Veteran.  In view of the foregoing, the Board finds that in order to determine the appellant's entitlement to accrued benefits, these claims must be adjudicated on the merits. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection for certain chronic diseases, including osteoarthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.3.07(a) (2011).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although section 3.310 was amended effective October 10, 2006, the Board will apply the former version of 38 C.F.R. § 3.310, which is more favorable to the appellant because it does not require the establishment of a baseline before an award of service connection may be made.  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see also Gilbert, supra.  

Review of the STRs shows that the Veteran underwent many audiograms during service.  Decreased hearing acuity in the left ear is noted which meets the criteria for hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Specifically, For example, there are at least two instances when auditory thresholds of 40 decibels or greater at 4000 Hertz were noted in the left ear.  (See audiometric tests in October 1970 and in October 1971.)  Post service records (added to the record after the Veteran's death) reflect that the Veteran reported inservice acoustic trauma, and it is noted that the Veteran's private physician reported in a February 2006 statement that the Veteran had hearing impairment that "sounds as though it started back in the service."  Actual audiometric testing was not provided.  Moreover, there are no post service audiometric tests available for review.  To the extent that there is a correlation between inservice acoustic trauma and report by the private physician of service-related hearing loss, the Board notes that this still is not akin to a positive medical nexus opinion on the subject as it is clearly a transcription of the lay history provided to the examiner by the Veteran, and not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

On the record above, post service audiometric hearing loss was not indicated in the medical records in the claims file at the time of the Veteran's death.  As the Veteran did not meet the criteria for hearing loss for VA purposes at the time of his death, entitlement to accrued benefits for hearing loss is denied.  Moreover, no probative medical link between hearing loss and possible post service hearing loss is indicated.  

As to the appellant's claim for accrued benefits for vertigo, it is noted that the Veteran was seen on one occasion during service for light-headedness and dizziness.  (See the June 1964 STR.)  There was no further reference to these conditions during service, to include at time of service separation examination in March 1980.  Post service records reflect mention of episodes of vertigo in the February 2006 private physician's statement.  However, the physician did not provide medical evidence or opinion relating this condition to service.  He only mentioned that the Veteran had these episodes occasionally.  

Again, as above when discussing hearing loss, as it is not shown that post service vertigo was indicated in the medical record in the at the time of the Veteran's death, service connection for accrued benefits is denied.  Moreover, the probative evidence is not convincing that a report of a history of vertigo in 2006 reflects a connection between that condition and one instance of treatment during service for light-headedness and dizziness.  

The Board will next consider the claim of accrued benefits for a bilateral knee disorder.  The STRs reflect that the Veteran was seen on numerous occasions for bilateral knee complaints.  Possible degenerative arthritis was mentioned in April 1962.  Post service records include diagnoses of osteoarthritis of the knees.  For example, in August 2003, left knee osteoarthritis was noted, and bilateral osteoarthritis was noted in July 2005.  Those records, as well as the private physician's February 2006 statement which also described knee problems, were added to the record after the Veteran's death.  Post service records also show significant back and foot disorders which were service connected.  Specifically, the Veteran was service connected for minimal degenerative changes in the lumbar spine and for bilateral foot disorders, to include cavovarus feet, and status post bilateral calcaneus osteotomy with excision of small exostosis of the calcaneus and sural nerve of the right foot.  What is not shown is a nexus between inservice knee complaints and post service bilateral knee disorders.  Moreover, the record contained no medical information of knee disorders post service until after the Veteran's death, and there are no probative medical opinions of record linking a diagnosed knee disorder with the Veteran's inservice knee complaints or to service-connected foot or back conditions.  

Therefore, accrued benefits for bilateral knee disorders on a direct basis or as secondary to service-connected disabilities is denied.  

For the reasons discussed above, the preponderance of the evidence is against the claims of service connection for hearing loss, vertigo, and a bilateral knee disorder, for purposes of accrued benefits.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011).  At the time of the Veteran's death, the claims file did not include medical information which reflected any of these conditions were present prior to his demise.  With respect to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  The appellant is not competent, as a layperson without medical expertise, to provide a diagnosis, opine as to medical etiology, or render medical opinions.  Barr, Espiritu, Washington, and Jandreau, supra.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to service connection for hearing loss, for accrued benefits purposes, is denied.  

Entitlement to service connection for vertigo, for accrued benefits purposes, is denied.  

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected foot and lumbar spine disabilities, for accrued benefits purposes, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


